November 7, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                MAHA KHALIFA AL-LAHIQ, M.D., Appellant

NO. 14-13-00158-CV                          V.

                      ULYSSES L. ROSEMOND, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, ULYSSES L.
ROSEMOND, signed, January 29, 2013, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We REVERSE the
trial court’s order, RENDER judgment dismissing Rosemond’s claims with
prejudice, and REMAND to the trial court for determination of reasonable
attorney’s fees and court costs.

      We further order that all costs incurred by reason of this appeal be paid by
appellee ULYSSES L. ROSEMOND.

      We further order this decision certified below for observance.